Citation Nr: 1543300	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for cervical spine strain.

2.  Entitlement to an initial compensable rating for status post left ankle fracture.

3.  Entitlement to an initial compensable rating for status post right ankle fracture.

4.  Entitlement to an initial compensable rating for residuals of left wrist fracture.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to December 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska (hereinafter Agency of Original Jurisdiction (AOJ)) which addressed 19 separate claims.  In a notice of disagreement (NOD) received in September 2013, the Veteran limited his appeal to the initial ratings assigned for disability of the cervical spine, the left wrist, the right ankle and the left ankle as well as denials of service connection for right and left knee disabilities.  The AOJ furnished the Veteran a statement of the case (SOC) in October 2013, and the Veteran submitted a substantive appeal via a VA Form 9 (Appeal to the Board of Veterans' Appeals) filing in February 2014.

In May 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records storage systems.  As such, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to any further adjudication of the claims on appeal.  

At his hearing in May 2015, the Veteran reported receiving treatment for his disabilities at Elmendorf Air Force Base (AFB).  The record reflects that the AOJ sent records requests to Elmendorf AFB in July and August 2015.  However, to date, these records have not been received.  This appeal, therefore, is remanded to obtain these relevant records.

The Board next notes that an October 2014 VA Compensation and Pension (C&P) examination report references the Veteran's VA treatment for left ankle fracture in September 2013 with subsequent treatment for strains.  The record on appeal only contains VA clinic records dated through April 2011 (although the AOJ printed those records in October 2014).  Thus, the appeal must be remanded to obtain relevant VA clinic records which are known to exist.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).

The Board next notes that the Veteran was an airborne ranger during service who performed over 100 parachute jumps.  Notably, he also served as a physician's assistant.  He claims to have a current bilateral knee disability which had its onset in service or, alternatively, is related to rigorous military duties.  His service treatment records reflect treatment for chondromalacia of the left knee in 1981, right medial collateral ligament (MCL) strain in 1988 and, in 1990, bilateral knee tendonitis and left MCL strain.  

An August 2013 VA C&P examiner found that the Veteran did not manifest a current right and/or left knee disability.  In so finding, the examiner did not specifically discuss the prior in-service diagnoses of left knee chondromalacia and bilateral knee tendonitis.  The examiner referred to x-ray examination of both knees as normal but then noted "[t]he x-ray shows notes [sic] the minimal degenerative change to do [sic] not represent degenerative joint arthritis since joint spaces are preserved."  The x-ray report is not associated with the claims folder. 

On review of the entire record, the Board finds that additional VA examination is necessary to determine whether the manifests right and/or left knee disability related to events in service.  In this respect, the Board finds that it would be helpful for the examiner to consider whether the Veteran currently manifests chondromalacia and/or tendonitis of the right and/or left knee, and to clarify the reference to an x-ray examination showing degenerative changes. 

At his hearing in May 2015, the Veteran testified that his cervical spine disability is manifested by neurologic impairment of his upper extremities.  He also described chronic ankle instability.  A September 2013 private examination report provided a diagnosis of chronic cervical radiculitis.  VA clinic records reflect that a diagnosis of cervical radiculopathy was entered in November 2010.  At an October 2014 VA C&P examination, the Veteran reported being diagnosed with bilateral ulnar and carpal tunnel syndrome.  To date, the record does not contain any electromyography results to determine the nature and etiology of his neuropathic complaints.  On remand, the Veteran should be afforded additional VA examination of his cervical spine, left wrist and both ankles which is based upon review of the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining all relevant records from Elmendorf AFB since his discharge from service and any additional records from Alaska Neuroscience Association since February 2014.  The Veteran should be requested to clarify the facility that reportedly diagnosed him with bilateral ulnar and carpal tunnel syndrome and obtain all records related to these diagnoses.

Additionally, advise the Veteran of his right to submit a report from any private physician measuring the extent of his motion loss for the cervical spine, the left wrist, and the ankles during flares of disability as well as medical opinions concerning the current diagnosis of right and left knee disability and whether any such disability had its onset in service or is causally related to events in service.

2.  Associate with the claims folder records of the Veteran's VA treatment since April 2011, including the reported treatment records for left ankle fracture and strains in 2013 and 2014.  See October 2014 VA C&P examination report.  The AOJ should also associate with the claims folder the x-ray report of the Veteran's knees referenced by the August 2013 VA examiner.

3.  After completion of the above, schedule the Veteran for orthopedic examination to determine whether he manifests right and/or left knee disability related to events in service, and to identify all current symptoms attributable to service-connected cervical spine, left wrist and bilateral ankle disabilities.  The claims folder contents must be made available to the examiner for review.

The examiner is requested to identify the current diagnosis(es) for the right and/or left knees.  In so doing, the examiner should specifically consider the in-service treatment for chondromalacia of the left knee in 1981, right MCL strain in 1988 and, in 1990, bilateral knee tendonitis and left MCL strain, and discuss whether such conditions have manifested at any time since service discharge.  The examiner should also explain, if possible, the reference by the August 2013 VA examiner of the presence of degenerative changes of the knees which did not represent arthritis.

Then, for any current right and/or left knee disability, provide opinion as to whether it is at least as likely as not that such disability had its onset in service OR is casually related to events in service, to include the rigorous duties of an airborne ranger with a history of 100 parachute jumps. 

The examiner should also address the following:

  a) describe all orthopedic manifestations of service-connected cervical spine, left wrist and bilateral ankle disabilities which includes opinion as to the extent, if any, of functional loss of use of the cervical spine, the left wrist, the right ankle and the left ankle due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; and

  b) describe all chronic neurologic manifestations of the service-connected cervical spine and/or left wrist, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported cervical radiculopathy as well as bilateral ulnar and carpal tunnel syndrome.  The examiner is requested to review any electromyography and/or nerve conduction velocity studies of record or consider whether it would be feasible to provide such diagnostic testing.  The examiner is requested to specifically explain whether any neuropathic symptoms are attributable to service-connected cervical spine and/or residuals of left wrist fracture disabilities.

The examiner must provide a rationale for all opinions expressed.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

